                    Case 4:01-cv-01351-JST Document 3226 Filed 03/27/20 Page 1 of 6




              1 XAVIER BECERRA                                 HANSON BRIDGETT LLP
                Attorney General of the State of California    PAUL B. MELLO - 179755
              2 MONICA N. ANDERSON                             SAMANTHA D. WOLFF - 240280
                Senior Assistant Attorney General              KAYLEN KADOTANI - 294114
              3 DAMON C. MCCLAIN                               425 Market Street, 26th Floor
                ADRIANO HRVATIN                                San Francisco, California 94105
              4 Supervising Deputy Attorneys General           Telephone: (415) 777-3200
                NASSTARAN RUHPARWAR - 263293                   Facsimile:    (415) 541-9366
              5 ELISE OWENS THORN - 145931                     pmello@hansonbridgett.com
                TYLER V. HEATH - 271478
              6 KYLE A. LEWIS - 201041
                LUCAS HENNES - 278361
              7 Deputy Attorney General
                455 Golden Gate Avenue, Suite 11000
              8 San Francisco, CA 94102-7004
                Telephone: (415) 703-5500
              9 Facsimile: (415) 703-5843
                Email: Nasstaran.Ruhparwar@doj.ca.gov
             10
                Attorneys for Defendants
             11

             12                                UNITED STATES DISTRICT COURT
             13                               EASTERN DISTRICT OF CALIFORNIA
             14                     AND THE NORTHERN DISTRICT OF CALIFORNIA
             15           UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
             16              PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
             17 RALPH COLEMAN, et. al.,                        CASE NO. 2:90-cv-00520 KJM DAD P

             18                 Plaintiffs,
                                                               THREE-JUDGE COURT
             19         v.

             20 EDMUND G. BROWN JR., et al.,

             21                 Defendants.

             22                                                CASE NO. 4:01-1351 JST
                  MARCIANO PLATA, et al.,
             23
                                Plaintiffs,                    THREE-JUDGE COURT
             24
                        v.
             25                                                DEFENDANTS’ REQUEST TO MODIFY
                  EDMUND G. BROWN JR., et al.,                 BRIEFING SCHEDULE AND HEARING
             26                                                DATE REGARDING PLAINTIFFS’
                                Defendants.                    EMERGENCY MOTION TO MODIFY
             27                                                POPULATION REDUCTION ORDER
             28

                                                              -1-              Case No. 2:90-cv-00520 KJM DAD P
16430686.3        DEFS.’ REQ. TO MODIFY BRIEFING SCHEDULE
                     Case 4:01-cv-01351-JST Document 3226 Filed 03/27/20 Page 2 of 6




              1 I.       INTRODUCTION
              2          On Wednesday, March 25, 2020, at approximately 8:15 P.M., a 37-page “emergency
              3 motion” was filed by the plaintiffs in the Coleman v. Newsom (Case No. 2:90-cv-00520-KJM-DB

              4 P [E.D.Cal.]) and Plata v. Newsom (Case No. 01-cv-1351-JST [N.D. Cal]) actions, pursuant to

              5 Federal Rule of Civil Procedure 60(b)(6) and the Prison Litigation Reform Act (PLRA), 18 U.S.C.

              6 § 3626 (the “Motion”). The Motion, along with its seven declarations and over fifty exhibits,

              7 seeks, among other things, an immediate order that reduces the State’s prison population in light

              8 of concerns raised by the spread of the COVID-19 virus and the various “social distancing”

              9 recommendations and stay-at-home orders issued throughout the State.

             10          On Thursday, March 26, 2020, shortly after 6:00 P.M., the Three-Judge Court issued an

             11 order setting the briefing schedule and hearing date on the Motion, which set the date for

             12 Defendants’ opposition on March 30, 2020 at 12:00 P.M. and a telephonic hearing on April 1,

             13 2020 (“Briefing Order”). In effect, the Briefing Order provides Defendants with approximately

             14 two-and-a-half business days to oppose the 37-page motion, assess and object to Plaintiffs’

             15 voluminous evidence, marshal their own evidence, and otherwise attempt to protect Defendants’

             16 legal rights and operations.

             17          Accordingly, Defendants request a modest extension of the current briefing and hearing

             18 schedule, as follows: The deadline for Defendants to file an opposition is extended from Monday
             19 March 30, 2020 at 12:00 P.M. to Wednesday, April 1, 2020 at 5:00 P.M., and the hearing is

             20 continued from Wednesday, April 1, 2020 at 1:15 P.M. to Friday, April 3, 2020 at 1:15 P.M.

             21           By filing this request, Defendants do not misunderstand or understate the importance of

             22 these issues. In fact, Governor Newsom and the State generally have been at the forefront of these

             23 unique and complex issues, and have issued some of the more-aggressive protective measures in

             24 the nation, if not the world, in an attempt to control the spread of COVID-19. Rather, Defendants

             25 seek a very reasonable and modest extension of time to fully brief and respond to Plaintiffs’

             26 motion in light of the numerous legal, factual, logistical, and practical issues that are involved in a

             27 matter of this magnitude. Indeed, Governor Newsom’s administration is already considering and

             28 analyzing further protective measures related to the relief sought in the Motion.

                                                                    -2-                 Case No. 2:90-cv-00520 KJM DAD P
16430686.3        DEFS.’ REQ. TO MODIFY BRIEFING SCHEDULE
                      Case 4:01-cv-01351-JST Document 3226 Filed 03/27/20 Page 3 of 6




              1 II.      ARGUMENT
              2          A.      THERE IS GOOD CAUSE TO GRANT DEFENDANTS’ REQUEST FOR A
                                 SHORT EXTENSION OF TIME.
              3

              4          Governor Newsom and CDCR have already implemented significant COVID-19 risk

              5 reduction strategies, and are currently working on further unprecedented measures to protect the

              6 inmate populations.

              7          The COVID-19 pandemic has raised numerous important and complex issues across all

              8 levels of government, public and private institutions, commerce, and beyond – the full extent of

              9 which are likely not yet realized. Most of these issues are brand new or have existed only in

             10 theory. There is no playbook or precedent, so we must rely on the sound judgment of our

             11 applicable decision-makers to address these new issues in a manner that takes all relevant factors

             12 into consideration.

             13          To date, California has issued some of the most aggressive and progressive policies and

             14 orders in response to COVID-19, including, for example, the first statewide “stay-at-home”

             15 mandate on March 19, 2020 (Executive Order N-33-20). Further, and relevant here, on March 24,

             16 2020, Governor Newsom issued an executive order that directly addressed the California

             17 Department of Corrections and Rehabilitation’s (“CDCR”) COVID-19 response. (Executive

             18 Order N-36-20). Critically, this order has suspended the intake of new inmates into CDCR
             19 facilities for 30 days subject to further 30-day extensions as needed in order “to protect the health,

             20 safety, and welfare” of CDCR inmates and staff. The effect of this order not only reduces the risk

             21 of transmission to the current CDCR populations, but also has the effect of reducing the overall

             22 population by several thousand for each month the suspension is in effect.

             23          Additionally, CDCR has already implemented numerous other proactive and preventative

             24 measures to reduce the risk of COVID-19 in its facilities. For example, CDCR has already

             25 implemented: mandatory health screening before entering CDCR facilities; additional deep-

             26 cleaning efforts; increased supply of disinfectants, soap, hand sanitizer, and personal protective

             27 equipment; limitations and suspensions of inmate transfers; quarantine protocols; all normal

             28 visiting at CDCR facilities has been canceled until further notice, while telephone and electronic

                                                                   -3-                 Case No. 2:90-cv-00520 KJM DAD P
16430686.3        DEFS.’ REQ. TO MODIFY BRIEFING SCHEDULE
                    Case 4:01-cv-01351-JST Document 3226 Filed 03/27/20 Page 4 of 6




              1 messaging access has been increased, including opportunities for free use of each; providing

              2 regular and open communication from CDCR officials and resources regarding COVID-19

              3 precautions; among many others. (A full list of CDCR’s regular updates and expanded

              4 precautions in light of COVID-19 can be found here: https://www.cdcr.ca.gov/covid19/.)

              5          Finally, as of the date of this Request, Governor Newsom’s administration is working on

              6 additional protective and preventative measures to further address the health and safety of CDCR

              7 inmates and staff. Governor Newsom and CDCR should be afforded deference in their handling

              8 of the COVID-19 virus and in formulating an appropriate response with regard to its prison

              9 system. Turner v. Safley, 482 U.S. 78, 84-85 (1987) (acknowledging that “[r]unning a prison is

             10 an inordinately difficult undertaking that requires expertise, planning, and the commitment of

             11 resources, all of which are peculiarly within the province of the legislative and executive branches

             12 of government.”). Because Governor Newsom and CDCR have already implemented many

             13 aggressive and progressive policy changes and mandates in response to COVID-19 in just the last

             14 week alone, the Court should permit this administration to continue its important work before

             15 issuing any orders on Plaintiffs’ Motion. A brief extension on the briefing and hearing on the

             16 Motion will allow Governor Newsom, CDCR, and their legal team sufficient time to continue to

             17 focus on these efforts while preparing a fair and reasoned response to the Motion.

             18          B.     The Briefing Order raises serious concerns of due process and fundamental
                                fairness.
             19

             20          While District Courts have inherent power to control their dockets, such authority must not

             21 deprive a litigant of due process of law within the meaning of the Fifth and Fourteenth

             22 Amendments of the U.S. Constitution. See, Barona Group of Captain Grande Band of Mission

             23 Indians v. Am. Mgmt. & Amusement, Inc., 824 F.2d 710, 721-22 (9th Cir. 1987), amended by 840

             24 F.2d 1394, 1405-06 (9th Cir. 1988). “The fundamental requirement of due process is the

             25 opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews v. Eldridge,

             26 424 U.S. 319, 333 (1976).

             27          Here, the Briefing Order, which gives Defendants approximately two-and-a-half business

             28 days to fully and fairly respond to a 37-page motion and seven declarations with over fifty

                                                                  -4-                 Case No. 2:90-cv-00520 KJM DAD P
16430686.3        DEFS.’ REQ. TO MODIFY BRIEFING SCHEDULE
                    Case 4:01-cv-01351-JST Document 3226 Filed 03/27/20 Page 5 of 6




              1 exhibits, fails to provide Defendants a meaningful opportunity to respond to Plaintiffs’ Motion,

              2 and is therefore a violation of due process and fundamental fairness. While Defendants

              3 acknowledge and appreciate the underlying urgency of the issues involved, it is plainly

              4 unreasonable and unfair to require Defendants to adequately respond to this voluminous motion,

              5 including preparing and marshaling Defendants’ own evidence, in such a short period of time.

              6 Two-and-a-half days would be unreasonable and unfair even under normal circumstances, but

              7 Defendants are faced with even more adversity given the uncertainty, delays, and difficulties

              8 caused by limited working and communication capabilities in light of the State’s stay-at-home

              9 orders. In addition, on the morning of Friday, March 27, 2020, Plaintiffs’ counsel sent an email

             10 offering to make his four experts available for deposition over the weekend (March 28-March 29)

             11 “assuming they are available.” (Declaration of Paul Mello in Support of Request for Extension

             12 (“Decl. Mello”), Ex. A. Defendants do not even have adequate time to fully and fairly oppose the

             13 Motion, let alone to prepare for and take four expert depositions over the weekend. Plaintiffs’

             14 counsel would not agree, however, to Defendants’ proposed extension requested here, despite

             15 acknowledging the “very tight briefing schedule.” (Id.)

             16          In sum, requiring Defendants to oppose Plaintiffs’ voluminous and complex motion

             17 seeking the extreme remedy of a prisoner release order on two-and-a-half business days’ notice is

             18 unfair and unreasonable. Defendants request a modest extension of time to fully and fairly
             19 respond to this important Motion.

             20 III.     CONCLUSION
             21          For the reasons discussed above, Defendants request a modest extension of time to fully

             22 brief the Motion filed by Plaintiffs. Defendants propose the following new schedule:

             23          The deadline for Defendants to file an opposition is extended from Monday March 30,

             24 2020 at 12:00 P.M. to Wednesday, April 1, 2020 at 5:00 P.M., and the hearing is continued from

             25 Wednesday, April 1, 2020 at 1:15 P.M. to Friday, April 3, 2020 at 1:15 P.M.

             26 / / /

             27 / / /

             28

                                                                  -5-                Case No. 2:90-cv-00520 KJM DAD P
16430686.3        DEFS.’ REQ. TO MODIFY BRIEFING SCHEDULE
                    Case 4:01-cv-01351-JST Document 3226 Filed 03/27/20 Page 6 of 6




              1 DATED: March 27, 2020                         HANSON BRIDGETT LLP

              2

              3
                                                        By:          /s/ Paul B. Mello
              4                                               PAUL B. MELLO
                                                              SAMANTHA D. WOLFF
              5                                               KAYLEN KADOTANI
                                                              Attorneys for Defendants
              6

              7
                  DATED: March 27, 2020                       XAVIER BECERRA
              8                                               Attorney General of California

              9

             10                                        By: /s/ Damon McClain
                                                           DAMON MCCLAIN
             11                                            Supervising Deputy Attorney General
                                                           NASSTARAN RUHPARWAR
             12                                            Deputy Attorney General
                                                           Attorneys for Defendants
             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                              -6-                Case No. 2:90-cv-00520 KJM DAD P
16430686.3        DEFS.’ REQ. TO MODIFY BRIEFING SCHEDULE
